Citation Nr: 1210322	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for episodic generalized allergic reactions, with urticarial and asthmatic manifestations, in excess of 30 percent until August 13, 2008, and in excess of 60 percent thereafter.  

2.  Entitlement to an increased (compensable) rating for episodic allergic rhinitis.  

3.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1998 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 30 percent for generalized allergic reactions and a compensable rating for allergic rhinitis.  By rating decision dated in August 2010 the Veteran was awarded a 60 percent rating for generalized allergic reactions, effective on August 13, 2008.  As the Veteran has not stated that she is satisfied with the increase, and it is less than the maximum under the applicable criteria, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the date of the Veteran's claim for increase to August 13, 2008, the Veteran averaged treatment on a bi-monthly basis, with pulmonary function testing showing FEV-1 to be 87 percent predicted and FEV-1/FVC to be 104 percent predicted, with the need for intermittent inhalational therapy or inhalational anti-inflammatory medication, but without the need for steroid medication.  

2.  From August 13, 2008, the Veteran's generalized allergic reactions, with urticarial and asthmatic manifestations, was manifested by the use of steroid medication; without pulmonary function studies showing FEV-1 that is less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one asthma attack per week with episodes of respiratory failure, or requiring daily use of high does corticosteroids or immuno-suppressive medications.  

3.  Throughout the appeal, the Veteran has not manifested any obstruction of either nasal passage as a result of allergic rhinitis.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent for generalized allergic reactions, with urticarial and asthmatic manifestations, were not been met prior to August 13, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6602 (2011).  

2.  The criteria for an increased rating in excess of 60 percent for generalized allergic reactions, with urticarial and asthmatic manifestations, were not met from August 13, 2008 to present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6602 (2011).  

3.  The criteria for an increased compensable rating for allergic rhinitis have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6522 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2007 and May 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in November and December 2007 and in December 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination is adequate for rating purposes.  Opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Rating Episodic Generalized Allergic Reactions,
 with Urticarial and Asthmatic Manifestations

Service connection for episodic generalized allergic reactions, with urticarial and asthmatic manifestations, was granted by the RO in a September 2003 rating decision.  A 30 percent rating was assigned at that time on the basis of ratings for asthma under Code 6602.  The Veteran requested an increased rating in September 2007.  During the pendency of the appeal, the rating was increased to 60 percent, effective August 13, 2008.  She contends that exercising has become more difficult for her and that she must use her inhaler with more frequency.  

For bronchial asthma, with FEV-1 of between 56 to 70 percent predicted, or; FEV -FVC of 56 to 70 percent predicted, or with intermittent inhalational or oral bronchodilator therapy, or with inhalational anti-inflammatory medication, a 30 percent rating is warranted.  For bronchial asthma, with FEV-1 of between 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent is warranted.  With FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications warrants a 100 percent rating.  38 C.F.R. § 4.97, Code 6602.  

After review of the evidence of record, the Board finds that, from the date of the Veteran's claim for increase to August 13, 2008, the Veteran averaged treatment for on a bi-monthly basis, with pulmonary function testing showing FEV-1 to be 87 percent predicted and FEV-1/FVC to be 104 percent predicted.  

The Veteran underwent pulmonary function testing in November 2007.  At that time, testing showed FEV-1 to be 87 percent predicted and FEV-1/FVC to be 104 percent predicted.  The testing was interpreted as showing spirometry within normal limits, but with FEF25-75 changed by 26 percent.  This was interpreted as being a mild response to bronchodilator.  

On VA examination in December 2007 the Veteran reported that she began using inhalers in 2000 and continued to use them before and after working out, but that she continued to have attacks of asthma with working out.  She reported having not had clinical visits for exacerbations, cough, hemoptysis, wheezing, dyspnea, anorexia, chest pain, swelling, fever, respiratory failure or episodes of incapacitation.  On examination, there was no venous congestion or edema.  Diaphragm excursion was normal.  Chest expansion was normal and there was no chest wall scarring or deformity.  There were no signs of significant weight loss or malnutrition.  The diagnosis was exercise induced asthma.  

VA outpatient treatment records dated from May 2006 to August 2010 show that on August 13, 2008, the Veteran was prescribed steroid medication, as needed for treatment of her asthma.  Prior to that month, the Veteran was seen approximately every two to three months for monitoring and treatment of her asthma.  In February and April 2007, her asthma was described as being well-controlled.  In July and October 2007, her asthma was described as being uncontrolled and in December 2007 she had an episode of an upper respiratory infection and bronchitis.  On outpatient physical examination in April 2008, she reported that she was using her inhaler once per day and that she was doing fairly well with this treatment regimen, but in May 2008, she was seen for a complaint of having coughed up excess mucous, with possible blood streaks.  Prior to having steroids prescribed, she was last evaluated for her asthma in July 2008.  

The pulmonary function studies showing FEV-1 to be 87 percent predicted and FEV-1/FVC to be 104 percent predicted are not close to the requirements of FEV-1 of between 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent that are required for a 60 percent rating on the basis of such testing.  Neither is it shown that the Veteran required at least monthly visits to a physician for required care of exacerbations or that she was taking steroid medication.  Thus, prior to August 13, 2008, the Veteran did not meet any of the criteria for a rating in excess of 30 percent for her asthma.  As such, from the time of her claim in September 2007 until August 2008, the 30 percent rating shown to be is warranted.  

After review of the evidence of record, the Board finds that, from August 13, 2008, the Veteran's generalized allergic reactions, with urticarial and asthmatic manifestations, was manifested by the use of steroid medication, without pulmonary function studies showing FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; with more than one asthma attack per week with episodes of respiratory failure, or; requiring daily use of high dose corticosteroids or immuno-suppressive medications.  

As noted, in August 2008 the Veteran was prescribed the medication dexamethasone, a steroid, as needed.  The dosage was not specifically listed, but it was noted that the medication was to be taken "p.r.n." (this loosely translates to "as needed").  The examiner stressed that the Veteran was "a very intelligent woman" and that she "understands what p.r.n. means in terms of dexamethasone."  This is not the equivalent of a requirement for daily use of a high dose of steroid medication.  Neither does the record show that the Veteran requires immuno-suppressive medication.  Although the Veteran was placed on immunotherapy of allergy shot injections in August 2008, there is no record that the Veteran has been placed on immune suppression medication during the course of her treatment.  Similarly, there is no record of respiratory failure or weekly asthma attacks.  Finally, the pulmonary function testing of record is near normal, without approaching the less than 40 percent readings that would be necessary for a rating in excess of 60 percent.  

On December 2009 VA examination, the Veteran reported that her asthmatic manifestations had progressively worsened, but were stable.  She utilized  Albuterol and provental inhalers and allergy shot injections.  She reported frequent asthmatic episodes, with frequent breathing difficulty.  The examination report shows that she was not taking oral or parenteral steroids, antibiotics, or other immunosuppressive medications.  Her treatment response was good, with her symptoms being relieved.  Examination showed normal diaphragm excursion, with no chest wall scarring or deformity.  There were no respiratory findings.  The diagnosis was asthma.  

The record shows that on August 13, 2008, the Veteran began needing steroid medication that she took as needed.  As there is no record of high doses of this medication, or evidence of immuno-suppressive medication, weekly asthma attacks with respiratory failure, or pulmonary function testing showing restrictions of FEV-1 or FEV-1/FVC of less than 40 percent, there is no basis in the record upon which a rating in excess of 60 percent may be awarded.  

In this case, the appellant has asserted that she is worse.  In part, the AOJ agreed and assigned a staged rating.  We agree that there has been a change in status and that a uniform evaluation is not warranted.  However, to the extent that a uniform evaluation or an increased rating is sought, we conclude that the medical evidence is more probative of the degree of impairment and when that impairment changed.  The medical evidence is more probative and credible than her relatively generic pleadings.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

Rating Allergic Rhinitis 

Service connection for allergic rhinitis was granted by the RO in a September 2003 decision which awarded the current noncompensable rating under the provisions of code 6522.  The Veteran requested in increased rating in September 2007, essentially contending that her rhinitis has worsened in severity.  

For Allergic or vasomotor rhinitis, with polyps, a 30 percent rating is warranted; without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. §4.97; Code 6522.  

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

After review of the record, the Board finds that the Veteran has not manifested any obstruction of either nasal passage as a result of allergic rhinitis.  

On VA examination in December 2007, the Veteran reported that she used nosonex spray once per day as treatment of her allergic rhinitis.  She stated that she had no side effects from the treatment and that her disability was stable.  There was no history of hospitalizations or surgeries, trauma, neoplasm, or sinusitis.  On examination there were no signs of nasal obstruction, nasal polyps or septal deviation.  There was no permanent hypertrophy of the turbinates or rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The diagnosis was allergic rhinitis.  

VA outpatient treatment records show that the Veteran takes medication for treatment of her allergic rhinitis, but there is no indication in the record of nasal polyps or nasal obstruction on either side.  

An examination was conducted by VA in December 2009.  At that time, examination showed no sign of nasal obstruction, nasal polyps or septal deviation.  There was no permanent hypertrophy of the turbinates or rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The diagnosis was allergic rhinitis.  

The evidence of record does not demonstrate that the Veteran has had manifestations of any nasal obstruction.  As there is no evidence that the Veteran has 50 percent obstruction on both sides, or complete obstruction on one side, there is no basis upon which to assign the minimum 10 percent rating for this disability.  The Board has considered the lay pleadings.  However, other than asserting that she takes shots and that she is worse, the pleading are rather non-specific and do not rise to the level as establishing a basis for an increased rating.  Here, we find the medical evidence, prepared by a skilled professional, disclosing no obstruction and no polyps to be far more probative and credible than a generic pleading.  The preponderance of the evidence is against the claim.   As such, the appeal must be denied.  

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's allergic disorders evaluations directly correspond to the schedular criteria for the ratings that have been assigned under codes 6602 and 6522, respectively.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

As noted, the matter of TDIU will be addressed in the remand portion of this decision.  


ORDER

An increased rating for episodic generalized allergic reactions, with urticarial and asthmatic manifestations, in excess of 30 percent until August 13, 2008 is denied.  

An increased rating for episodic generalized allergic reactions, with urticarial and asthmatic manifestations, in excess of 60 percent from August 13, 2008 is denied.  

An increased (compensable) rating for episodic allergic rhinitis is denied.  


REMAND

During the pendency of this appeal, the rating for the Veteran's for episodic generalized allergic reactions, with urticarial and asthmatic manifestations, was increased to 60 percent disabling.  The record shows that the Veteran is not currently employed and she has contended that she has difficulties on occasions that she feels the need to go to the emergency room for treatment of her service-connected disabilities because of her need to care for her young children.  Thus, the record suggests unemployability and constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the claim for TDIU.  If the determination is unfavorable to the Veteran, she and her representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim.  The Veteran is advised that she must submit a substantive appeal in response to the SOC for the appeal to progress.  If a substantive appeal is received, the matter should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


